*1024The brief submitted by the appellant’s assigned counsel pursuant to Anders v California (386 US 738 [1967]), was deficient because it failed to adequately analyze potential appellate issues or highlight facts in the record that might arguably support the appeal (see People v Poznanski, 97 AD3d 701 [2012]; People v Sanders, 91 AD3d 798, 799 [2012]; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252, 256 [2011]). Since the brief does not demonstrate that assigned counsel diligently examined the record, we must assign new counsel to represent the appellant (see People v Poznanski, 97 AD3d 701 [2012]; People v Sanders, 91 AD3d at 799; Matter of Giovanni S. [Jasmin A.], 89 AD3d at 258). Dillon, J.R, Balkin, Leventhal and Hall, JJ, concur.